DETAILED ACTION
Remarks
Applicant filed amendments on 20 August 2021 but that reply was not fully responsive due to Applicant’s failure to provide updated preexamination search and accelerated examination support documents, which Applicant then filed on 24 November 2021. This action is thus responsive to Applicant’s communication filed 24 November 2021. 
Applicant has:
amended claims 1, 3, 10, 12 and 20;
canceled claims 2, 8, 11 and 17;
amended figure 3 of the drawings;
amended paragraphs 35 and 39 of the specification.
Claims 1, 3-7, 9, 10, 12-16 and 17-20 are pending. Claims 1, 10 and 20 are the independent claims.
Any unpersuasive arguments are addressed in the “Response to Arguments” section below. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Rejection of All Claims under 35 U.S.C. § 101
Applicant argues with respect to these rejections that independent claim 1, 10 and 20, as a whole, integrate the abstract idea into a practical application. Applicant in particular points to the added “presenting a graphical interface to a developer user at a workstation…”, comparing “in response to at least one input from the developer user at the graphical user interface” and 
Examiner respectfully disagrees and submits that the claimed user interface presentation and display are insignificant extra-solution activity, as noted in the rejections below. The addition of insignificant extra-solution activity does not integrate a judicial application into a practical application. As to the performing the presenting and display steps “with a processor” and the comparing in response to input to the graphical user interface, these features amount to no more than implementing the abstract idea on a generic computer.  Mere instructions to implement the abstract idea on a generic computer do not integrate a judicial exception into a practical application either. See M.P.E.P. 2106.04(d)(I).
Rejection of All Claims under 35 U.S.C. § 103
Applicant’s arguments are moot in view of the new ground(s) of rejection set forth herein, necessitated by Applicant’s amendments.
Drawings
The objections to the drawings are withdrawn in view of Applicant’s amendments to the drawings and specification.
Claim Objections
The objections to claims 1-3, 10-12 and 20 are withdrawn in view of Applicant’s amendments or cancellation of those claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-7, 9, 10, 12-16 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claim 1, the claim refers to:
...presenting, with the processor, a graphical user interface to a developer user at a developer workstation, the graphical user interface comprising one or more interface elements configured to display a data visualization of the user activity data for the session of the software build and the one or more actual stimulus-input patterns to the developer user…

There does not appear to be sufficient support in the originally filed specification for these features. 
Applicant points to p. 35 ll. 16-19 of the specification as support. (Updated Examination Support Document at p. 39). However, that portion of the specification only refers to “a graphical user interface comprising one or more data visualization and/or data query capabilities 
	Further as to claim 1, the claim refers to comparing “in response to at least one input from the developer user at the graphical user interface.” There also does not appear to be any support in the originally filed specification for these features.
	Applicant points to paragraph p. 46 line 14 – p. 47 line 3 of the originally filed specification as support. (Updated Examination Support Document at p. 39). Examiner respectfully disagrees. This portion of the specification is silent as to any input from a developer. Examiner was also unable to locate any other portion of the specification that would provide sufficient support either.
Further still as to claim 1, the claim refers to:
...displaying, via the graphical user interface, the pass/fail status for the software build according to the at least one output value and the measure of net therapeutic activity within the session of the software build…

There does not appear to be sufficient support in the originally filed specification for these features. 
Applicant points to p. 35 ll. 16 – p. 3 line 9 of the specification as support. (Updated Examination Support Document at p. 40). However, that portion of the specification only refers to “a graphical user interface comprising one or more data visualization and/or data query capabilities configured to enable a developer user to perform a review 324 for the software program 30” and that “a developer may analyze one or more safety, efficacy and/or performance 
As to claims 3-7 and 9, these claims are dependent on claim 1 but do not cure the deficiencies of that claim. Accordingly, they are rejected for the same reasons.
As to claim 10, the claim includes the same new matter as claim and is rejected for the same reasons.
As to claim 12-16, 18 and 19 these claims are dependent on claim 10 but do not cure the deficiencies of that claim. Accordingly, they are rejected for the same reasons.
As to claim 20, the claim includes the same new matter as claim and is rejected for the same reasons.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-7, 9, 10, 12-16 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  
As to claim 1, the claim recites:

a method for software quality assurance, comprising: 
presenting, with a user computing device via a user interface, an instance of a software build to a user, the software build comprising at least one feature comprising one or more computerized stimuli or interactions configured to elicit an expected stimulus-input pattern from the user in response to the one or more computerized stimuli or interactions; 
receiving, with at least one sensor communicably engaged with the user computing device, a plurality of user inputs in response to presenting the one or more computerized stimuli or interactions within the instance of the software build, the plurality of user inputs comprising user activity data for a session of the software build;
receiving, with a processor communicably engaged with the user computing device, the user activity data; 
processing, with the processor, the user activity data according to at least one data model to determine one or more actual stimulus-input patterns for each user input in the plurality of user inputs; 
presenting, with the processor, a graphical user interface to a developer user at a developer workstation, the graphical user interface comprising one or more interface elements configured to display a visualization of the user activity data for the session of the software build and the one or more actual stimulus-input patterns to the developer user
comparing, in response to at least one input from the developer at the graphical user interface, the one or more actual stimulus-input pattern for each user input in the plurality of user inputs to the expected stimulus-input pattern for the at least one feature to determine a total number of instances in which the one or more actual stimulus-input pattern was reflective of the expected stimulus-input pattern within the session of the software build;
calculating, with the processor, a measure of net therapeutic activity within the session of the software build according to the total number of instance in which the one or more actual stimulus-input patterns was reflective of the expected stimulus pattern
calculating, with the processor, at least one output value for the user activity data according to the at least one data model, the at least one output value comprising a qualitative or quantitative degree of model fit for the at least one feature;
determining, with the processor a pass/fail status for the software build according to the at least one output value and the measure of net therapeutic activity within the session of the software build
displaying, via the graphical user interface, the pass/fail status for the software build according to the at least one output value and the measure of the net therapeutic activity within the session of the software build to the developer user

Under the broadest reasonable interpretation in light of the specification the above underlined elements recite a mental process because all of the above steps are performable by the human mind with aid of pen and paper. The claim is therefore recites an abstract idea. 
None of the additional elements integrate the judicial exception into a practical application. 
References to steps of the method as being performed “by a processor” and performing the comparing “in response to at least one input from the developer user at the graphical user interface” amount to nothing more than implementing the abstract idea on a generic computing device. See M.P.E.P. § 2106.05(f). The “presenting…an instance of a software 
Looking at the claim limitations as an ordered combination yields the same conclusion as that reached when looking at the elements individually. Their collective function is merely to implement the abstract idea on a generic computing device in a particular field of use, along with extra-solution output.
The claim does not include additional elements that amount to significantly more than the judicial exception either, for substantially the same reasons discussed above with respect to a practical application. Note that reevaluation of the extra-solution activity steps per step 2B of the 2019 Patent Subject Matter Eligibility Guidance does not indicate that these elements are anything more than what is well-understood, routine and conventional in the field. Software that requests user input selections via graphics of a touchscreen and senses user input received in response to the requests is recognized by the prior art as well-known. (See, e.g., 2010/0159823 at par. [0054]). And so is presenting graphical user interfaces that display information. (See, e.g., US 2018/081134 at par. [00226], US 2010/0251027 at par. [0038], US 2009/0125891 at par. [0023]).
As to claims 3-7 and 9, the features of these claims do not add any additional elements integrating the abstract idea into a practical application or amounting to significantly more at 
As to claim 10, the claim recites the same abstract idea as claim 1 and does not integrate the abstract idea into a practical application or include additional elements amounting to significantly more than the abstract idea for substantially the same reasons. The addition of a processor and non-transitory computer readable storage medium communicably engaged with the processor and encoded with processor-executable instructions that, when executed cause the processor to perform the method does not indicate integration of the abstract idea into a practical application or amount to significantly more than the abstract idea at least because these features amount to nothing more than implementing the abstract idea on a generic computer.
As to claim 12-16 and 18 the features of this claim do not indicate an integration of the abstract idea into a practical application or amount to significantly more than the abstract idea for the reasons set forth above with respect to claims 3-7 and 9.
As to claim 19, the features of this claim do not add any additional elements integrating the abstract idea into a practical application or amounting to significantly more at least because the claim adds no additional elements, it only further describes the abstract idea itself.
As to claim 20, the claim recites the same abstract idea as claim 1 and does not integrate the abstract idea into a practical application or include additional elements amounting to significantly more than the abstract idea for substantially the same reasons. The addition of a non-transitory computer readable medium encoded with instructions for commanding one or more processors to execute operations of the method does not indicate integration of the abstract idea into a practical application or amount to significantly more than the abstract idea at least 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 9, 10, 12-15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bower et al. (WO 2018/081134) (art of record – hereinafter Bower) in view of Koneru et al. (US 2014/0237451) (art made of record – hereinafter Koneru) in view of Khaderi et al. (US 2017/0293356) (art of record – hereinafter Khaderi) in view of Metzger et al. (US 2018/0221620) (art of record – hereinafter Metzger).

As to claim 1, Bower, discloses a method for software quality assurance, comprising:
presenting, with a user computing device via a user interface, an instance of a software build to a user, the software build comprising at least one feature comprising one or more computerized stimuli or interactions configured to elicit an expected stimulus-input pattern from the user in response to the one or more computerized stimuli or interactions; (e.g., Bower, par. [0095] discloses the task can be presented to a user by rendering a user interface to present the computerized stimuli or interaction (CSI) or other interactive elements; par. [0096] discloses at least one user interface is configured for measuring responses as the user interacts with CSI computerized element rendered using the at least one user 
receiving, with at least one sensor communicably engaged with the user computing device, a plurality of user inputs in response to presenting the one or more computerized stimuli or interactions within the instance of the software build, the plurality of user inputs comprising user activity data for a session of the software build;  (e.g., Bower, par. [0096] discloses at least one user interface is configured for measuring responses as the user interacts with CSI computerized element rendered using the at least one user interface; par. [0097] discloses to receive data indicative of at least one user response based on interaction with the CSI or other interactive element including responses provided using the input device; par. [0099] discloses example of an input device include a touch screen, a pressure sensor or an image capture device)
receiving, with a processor communicably engaged with the user computing device, the user activity data; (see immediately below)
processing, with the processor, the user activity data according to at least one data model to determine one or more actual stimulus-input pattern for each user input in the plurality of user inputs  (e.g., Bower, par. [0233] discloses to apply the predictive model, to the data indicative of the individual’s response to the tasks [user activity data]; par. [0199] discloses to apply the predictive model to generate the scoring output [actual stimulus-input pattern])
the user activity data for the session of the software build and the one or more actual stimulus-input patterns (see above)
calculating, with the processor, at least one output value for the user activity data according to the at least one data model, the at least one output value comprising a qualitative or quantitative degree of model fit for the at least one feature; (e.g., Bower, par. [0199] discloses to apply the predictive model to generate the scoring output; par. [0262] discloses the trained second predictive model can be applied to the scoring output to generate the second scoring as output [at least one output value]; par. [0233] discloses to apply the predictive model using tools such as linear/logistic regression [linear regression being finding a line to fit the data]) and 
determining, with the processor, a pass/fail status for the software build according to the at least one output value (e.g., Bower, par. [0262] discloses a second predictive model that is trained to provide a second scoring that is indicative of: (vi) a determination of a degree of effectiveness of at least one of a behavioral therapy. Each training dataset includes data indicative of: (iii) a degree of effectiveness “(i.e.., a rating of a success of failure)” of any behavioral therapy [i.e., a degree of effectiveness, like that cited in (vi) above, refers to rating of success or failure]; par. [0113] discloses “treatment” refers to any manipulation of CSI in a platform product that results in a change of the cognitive abilities of a user. The term “treatment” may also refer to a therapy; par. [0133] discloses a platform product configured to deliver treatment [so effectiveness of a behavioral therapy can correspond to effectiveness of the platform product (software build) since the platform product delivers therapy/treatment]) and
the pass/fail status for the software build according to the at least one output value within the session of the software build (see above).
Bower does not explicitly disclose: presenting, with the processor, a graphical user interface to a developer user at a developer workstation, the graphical user interface comprising one or more interface elements configured to display a visualization of the user activity data for the session of the software build and the one or more actual stimulus-input patterns to the 
However, in an analogous art, Koneru discloses:
presenting, with the processor, a graphical user interface to a developer user at a developer workstation, the graphical user interface comprising one or more interface elements configured to display a visualization of data to the developer user; (e.g., Koneru, par. [0049]: the test control then displays an output; par. [0050]: Fig. 7 shows an output 300 of running a test case against an application. The output may include test case name, step 310, a list 320 of functions called. List 320 includes any inputs 335 to the function, any returns 340 from the function and the value of any “watch” variable; par. [0013]: the output highlights any variables set out by the developer to watch) and
comparing, in response to the at least one input from the developer user at the graphical user interface  (e.g., Koneru, Fig. 7 and associated text, par. [0074]: the tester selects play for the test cases and the TSM executes the test cases. The TSM can then compare the expected results of the event with the actual results; Fig. 2 and associated text, par. [0048]: a tester runs a test case “(e.g., by selecting a device from list 290 and hitting the play button 205)”).
displaying, via the graphical user interface, the pass/fail status for the software build to the developer user (e.g., Koneru, par. [0049]: the test control then displays an output; Fig. 7 and associated text, par. [0050], the output 300 may include a failure 325 “(if any)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the user activity data for the session of the software build and one or more actual stimulus-input patterns of Bower, by incorporating displaying the data to the developer user in a graphical user interface, as taught by Koneru as Koneru would provide the advantage of means for a developer to view that data if desired. (See Koneru, par. [0050], [0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Bower by performing a comparison in response to input from the developer user at the graphical user interface, as taught by Koneru as Koneru would provide the advantage of initiating a comparison based test when desired by a user.  (See Koneru, par. [0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pass/fail status for the software build according to the at least one output value within the session of the software build by displaying the pass/fail status to the 
Further, in an analogous art, Khaderi discloses:
comparing, the one or more actual stimulus-input pattern for each user input in the plurality of user inputs to the expected stimulus-input pattern for the at least one feature to determine a total number of instances in which the one or more actual stimulus-input pattern was reflective of the expected stimulus-input pattern within the session of the software build; (e.g., Khaderi, par. [0289] discloses data may be represented in the application [software build] for taking in user input data relevant to the running of the application. Video and sound recording may be included; [0295] discloses input data in the forms of visual data, audio data, sensor data, and user data, is pre-processed through system 112. Machine learning (ML) system processes transformed data [user activity data] using models [the result being actual stimulus input pattern]; par. [0291] discloses image processing and analysis, relying on machine learning or deep learning applications, may break down image or audio information into relevant features [i.e., features are actual stimulus-input patterns, because they are a result of the above machine learning]; par. [0314] disclose response features may generally include the type or category of response made. Some derived features may come from examining the stimulus to which a response is made; for example: whether the response was correct or incorrect [determining whether or not the input was reflected of the expected]; par. [0529] discloses the system determines the onset of comprehension as the point where the percent of correct responses increases significantly [calculating the percent implying a determination of the total number of correct responses])
calculating, with the processor, a measure of net therapeutic activity within the session of the software build according to the total number of instances in which the one or more actual stimulus-input patterns was reflective of the expected stimulus pattern (e.g.,  Khaderi, par. [0014] discloses a method of improving or treating a condition experienced by a user, while said user is experiencing media; par. [0489] discloses a user’s degree of comprehension [measure of net therapeutic activity] is measured by receiving inputs from the user and determining to what extent the user answered the questions correctly [a correct input being an actual input that matches an expected input]; par. [0529] discloses the system determines the onset of comprehension as the point where the percent of correct responses increases significantly; [The “extent the user answered the questions correctly” “percent correct responses” implies calculating according to the total number of correct answers. In the alternative, it would have been obvious to use that total number to determine the “the extent the user answered the questions correctly”, as this language at least suggests as much]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the comparison and actual-stimulus input patterns of a plurality of user inputs in a session of a software build comprising at least one feature of Bower/Koneru, by incorporating comparing the actual stimulus input patterns to expected stimulus-input patterns for the at least one feature to determine a total number of instances in which the one or more actual stimulus-input pattern was reflective of the expected stimulus-input pattern within the session of the software build and calculating a measure of net therapeutic activity within the session of the software according to the extent the user input was correct, as taught by Khaderi, as Khaderi would provide the advantage of a means of determining a user’s degree of comprehension or engagement with the system. (See Khaderi, pars. [0489], [0717]).

determining the pass/fail status for the software build according to the measure of net therapeutic activity within the session of the software build (e.g., Metzger, par. [0005] discloses one or more processors programmed with instructions to implement a treatment plan by providing parameters to stimulators; par. [0118] discloses one or more treatment objectives. A treatment protocol may dictate that a treatment objective must fail to be met a threshold number of times, for a specified duration, to a specified degree, or some other measure [the number of times some particular objective is met being a net measure of therapeutic activity] before it is determine that the treatment is not effective [fail status for the software build] and the parameters would be changed)
the pass/fail status for the software build according to the measure of net therapeutic activity within the session of the software build (see above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the software build and pass/fail status of Bower/Khaderi, by incorporating determining the pass/fail status for the software build according to the measure of net therapeutic activity within the session of the software build, as taught by Metzger, as Metzger would provide the advantages of a means of determining when parameters of the build should be changed and a means of ensuring effective treatment. (See Metzger, par. [0118]).

As to claim 3, Bower/Koneru/Khaderi/Metzger discloses the method of claim 1 (see rejection of claim 1 above) and further discloses the software build (see rejection of claim 1 above) but Bower does not explicitly disclose further comprising calculating a measure of active therapeutic delivery for the at least one feature within the session of the software build according 
further comprising calculating a measure of active therapeutic delivery for the at least one feature within the session of the software according to the total number of instances in which the one or more actual stimulus-input pattern was reflective of the expected stimulus-input pattern (e.g., Khaderi,  par. [0014] discloses a method of improving or treating a condition experienced by a user, while said user is experiencing media; par. [0528] discloses the following measures may indicate at what point the user gains new understanding. For example, if relying on correct/incorrect responses the system uses the point when percentage of correct responses [measure of active therapeutic delivery, necessarily according to total number of correct responses, i.e., instances in which the actual stimulus-input pattern was reflective of the expected pattern]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actual-stimulus input patterns and software build of Bower, by incorporating calculating a measure of active therapeutic activity for at least one feature within the session of the software according to the total number of instances in which the actual stimulus-input pattern was reflective of the expected stimulus-input pattern, as taught by Khaderi, as Khaderi would provide the advantage of a means of determining at what point the user gains new understanding. (See Khaderi, par. [0528]).

As to claim 4, Bower/Koneru/Khaderi/Metzger discloses the method of claim 1 (see rejection of claim 1 above), Bower further discloses:
wherein the at least one data model comprises a classification model configured to classify one or more variables associated with one or more performance, safety or efficacy parameters (e.g., Bower, par. [0062] discloses the predictive model encompasses a classifier model. For example, the predictive model can be configured to determine scoring outputs that are continuous output values or discrete values; par. [0261] discloses based at least in part on the scoring output to generate an output indicative of a determining of degree of effectiveness).

As to claim 5, Bower/Koneru/Khaderi/Metzger discloses the method of claim 1 (see rejection of claim 1 above), Bower further discloses:
 further comprising determining a pass/fail status for the at least one feature according to the at least one output value  (e.g., Bower, par. [0262] discloses a second predictive model that is trained to provide a second scoring [based on a first (output value), see above] that is indicative of: (vi) a determination of a degree of effectiveness of at least one of a behavioral therapy. Each training dataset includes data indicative of: (iii) a degree of effectiveness “(i.e.., a rating of a success of failure)” of any behavioral therapy [i.e., a degree of effectiveness, like that cited in (vi) above, refers to rating of success or failure]; par. [0113] discloses “treatment” refers to any manipulation of CSI in a platform product that results in a change of the cognitive abilities of a user. The term “treatment” may also refer to a therapy; par. [0133] discloses a platform product configured to deliver treatment [so effectiveness of a behavioral therapy can correspond to effectiveness of the platform product (software build) since the platform product delivers therapy/treatment. The platform product necessarily comprises one or more features]).

As to claim 6, Bower/Koneru/Khaderi/Metzger discloses the method of claim 1 (see rejection of claim 1 above) and further discloses the software build but Bower does not explicitly discloses further comprising comparing the at least one output value to at least one prior output value associated with at least one prior version of the software build to determine a measure of change attributable to the at least one feature.  
However, in an analogous art, Khaderi discloses:
further comprising comparing the at least one output value to at least one prior output value associated with at least one prior version of the software to determine a measure of change attributable to the at least one feature (e.g., Khaderi, Fig. 19 and associated, par. [0541] discloses at 1904, a second value for the plurality of data is acquired; par. [0586] discloses at 1910, media rendered to the user may be modified; par. [0597] discloses an additional value for data may be acquired at 1912, in order to determine change in data over time at 1914 [i.e., a change from the previous data, which is from a previous version because the data was acquired prior to modification], after modifications have been executed at 1910. At 1916, a new degree/percentage/range of improvement [measure of change attributable to the feature] may be acquired).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the output value and software build of Bower, by incorporating comparing the at least one output value to at least one prior output value associated with at least one prior version of the software to determine a measure of change attributable to the at least one feature, as taught by Khaderi, as Khaderi would provide the advantage of means of improving efficacy of the software. (See Khaderi, par. [0597]).

As to claim 9, Bower/Koneru/Khaderi/Metzger discloses the method of claim 3 (see rejection of claim 3) but Bower/Koneru/Khaderi does not explicitly disclose further comprising determining the pass/fail status for the software build according to the measure of active therapeutic delivery for the at least one feature within the session of the software build.  
However, in analogous art, Metzger discloses:
further comprising determining the pass/fail status for the software build according to the measure of active therapeutic delivery for the at least one feature within the session of the software build (e.g., Metzger, par. [0005] discloses one or more processors programmed with instructions to implement a treatment plan by providing parameters to stimulators; par. [0118] discloses one or more treatment objectives. A treatment protocol may dictate that a treatment objective must fail to be met a threshold number of times, for a specified duration, to a specified degree, or some other measure [the number of times some other particular objective is met being a measure of active therapeutic activity] before it is determine that the treatment is not effective [fail status for the software build] and the parameters would be changed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure of net therapeutic activity and software build of Bower/Khaderi, by incorporating determining the pass/fail status for the software build according to the measure of net therapeutic activity within the session of the software build, as taught by Metzger, as Metzger would provide the advantages of a means of determining when parameters of the build should be changed and a means of ensuring effective treatment. (See Metzger, par. [0118]).

As to claim 10, it is a system claim having substantially the same limitations as claim 1, Claim 10 is therefore rejected under substantially the same rationale. 
Further limitations of claim 10, disclosed by Bower, include:
 a processor; (e.g., Bower, pars. [0187], [0322]) and
a non-transitory computer readable storage medium communicable engaged with the processor and encoded with processor-executable instructions that, when executed cause the processor to perform one or more operations (e.g., Bower, pars. [0187], [0322]) comprising: 

As to claim 12, it is a system claim having substantially the same limitations as claim 3 and is rejected for substantially the same reasons.

As to claim 13, it is a system claim having substantially the same limitations as claim 4 and is rejected for substantially the same reasons.

As to claim 14, it is a system claim having substantially the same limitations as claim 5 and is rejected for substantially the same reasons.

As to claim 15, it is a system claim having substantially the same limitations as claim 6 and is rejected for substantially the same reasons.

As to claim 18, it is a system claim having substantially the same limitations as claim 9 and is rejected for substantially the same reasons.

As to claim 20, it is a system claim having substantially the same limitations as claim 10. Claim 20 is therefore rejected under substantially the same rationale. 
Further limitations, taught by Bower, include:
a non-transitory computer-readable medium encoded with instructions for commanding one or more processors to execute operations (e.g., Bower, par. [0322]) for quality assurance, the operations comprising (see rejection of claim 1 above).

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bower (WO 2018/081134) in view of Koneru et al. (US 2014/0237451) in view of Khaderi (US 2017/0293356) in view of Metzger (US 2018/0221620) in further view of Garimella et a. (US 2009/0125891) (art of record – hereinafter Garimella).

As to claim 7, Bower/Koneru/Khaderi/Metzger discloses the method of claim 3 (see rejection of claim 3 above), and further discloses the measure of net therapeutic activity and at least one measure of therapeutic activity (see rejection of claim 1 above) but does not explicitly disclose further comprising comparing the measure of net therapeutic activity within the session of the software build to at least one prior measure of net therapeutic activity associated with at least one prior version of the software build to determine a measure of change attributable to the at least one feature.
However, in analogous art, Garimella discloses:
further comprising comparing the measure within the session of the software to at least one prior measure associated with at least one prior version of the software build to determine a measure of change attributable to the at least one feature (e.g., Garimella, par. [0004] discloses to detect changes in program operation introduced by program code changes [at least one feature]; par. [0023] discloses routine tests are performed on software “builds” of the code that are changed every day or more frequently, where each routine test is performed on the next build; abstract discloses the previous and current times of execution [measures associated with at least one prior version and within the current session of the software] are compared and a change in performance of the program code is determined; par. [0026] discloses the differences between the previous tests and current tests are indicated in any desired format such as percentage changes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bower/Khaderi, which measures a net therapeutic activity of a software build, by incorporating comparing the measure with a prior measure associated with a prior version of the build to determine a measure of change, as taught by Garimella, as Garimella would provide the advantage of a means of notifying a user of significant performance changes in the software introduced by certain code changes. (See Garimella, par. [0004]).

As to claim 16, it is a system claim having substantially the same limitations as claim 7 and is rejected for substantially the same reasons.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bower (WO 2018/081134) in view of Koneru et al. (US 2014/0237451) in view of Khaderi (US .

As to claim 19, Bower/Koneru/Khaderi/Metzger discloses the system of claim 10 (see rejection of claim 10 above) but does not explicitly disclose wherein the one or more operations further comprise determining the pass/fail status for the software build according to at least one safety parameter associated with the one or more computerized stimuli or interactions.  
However, in an analogous art, Khaderi discloses:
at least one safety parameter associated with the one or more computerized stimuli or interactions (e.g., Khaderi, par. [1192] discloses blue light exposure has been shown to impact health. Elongated exposure to the waves transmitted through screen devices can impact health in various ways; par. [1193] discloses data collected from the user is processed to determine an extent of hormonal dysregulation arising from excessive blue light exposure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Bower, which receives parameters associated with computerized simuli or interactions with a software build, by incorporating at least one safety parameter associated with the one or more computerized stimuli or interactions, as taught by Khaderi, as Khaderi would provide the advantage of a means of minimizing the health impact of the stimuli or interactions. (See Khaderi, par. [1193]).
Further, in an analogous art, Yeddnapuddi discloses:
  wherein the one or more operations further comprise determining the pass/fail status for the software build according to at least one safety parameter (e.g., Yeddnapuddi, Fig. 3 and associated text, par. [0042] discloses the parameters provide a listing of established 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Bower/Khaderi, which monitors parameters associated with computerized stimuli or interactions with a software build, by incorporating determining pass/fail for the software build according to the parameter, as taught by Yeddnapuddi, as Yeddnapuddi would provide the advantage of means ensuring safety of the application. (See Yeddnapuddi, par. [0060]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186.  The examiner can normally be reached on M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/TODD AGUILERA/Primary Examiner, Art Unit 2196